PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 5:13-CR-00146-1FL

MARCUS LAMONT MORRISON

       On January 13, 2017, the above named was released from custody and commenced a term of
supervised release for a period of 36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Robert L. Thornton                                /s/David W. Leake
Robert L. Thornton                                    David W. Leake
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      414 Chestnut Street, Suite 102
                                                      Wilmington, NC 28401
                                                      Phone: 910-679-2045
                                                      Executed On: June 5, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

                          5th
             Dated this _________             June
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Judge
